Parks, J.,
dissenting: I respectfully dissent from the majority’s opinion.
In my view, this case is controlled by Piper v. Kansas Turnpike Authority, 200 Kan. 438, Syl. ¶ 1, 436 P.2d 396 (1968). There our Supreme Court held: “Where an injured workman sustains the loss of an eye industrially blind with naked vision, but normal with correction, the evaluation of industrial visual loss, for the purpose of determining the amount of compensation due, shall be based on visual efficiency findings which are made with the aid of corrective lenses; the loss being the difference between the corrected vision before the injury and the corrected vision after the injury.” We are bound by that decision.
I would affirm.